Citation Nr: 1223117	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  10-34 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for discogenic disease of the lumbar spine with strain.

2.  Entitlement to service connection for discogenic disease of the lumbar spine with strain (herein "low back disability"), to include as secondary to service-connected degenerative joint disease (DJD) of the left knee.

3.  Entitlement to an effective date earlier than November 20, 2008, for the award of service connection for DJD of the left knee.

4.  Entitlement to an initial evaluation in excess of 10 percent for service-connected DJD of the left knee.





REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office & Insurance Center (RO) in Philadelphia, Pennsylvania.

In regard to the issues of entitlement to an earlier effective date and a higher evaluation for the service-connected left knee disability identified on the title page, the RO decision dated April 2011 granted service connection for DJD of the left knee, assigning an effective date and disability rating.  The claimant filed a notice of disagreement in September 2011.  While these issues are not certified for appeal, the Board finds that there has not been a Statement of the Case rendered with respect to these issues.  Therefore, as will be described in further detail in the Remand section of this decision, these issues are in appellate status and a Remand is necessary to direct the RO to render an SOC thereon.

After reopening the claim for a low back disability, the issue of entitlement to service connection for a low back disability, as well as the issues of an earlier effective date and a higher evaluation for the service-connected left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  An unappealed January 2006 rating decision denied a claim for service connection for discogenic disease of the lumbar spine with strain because new and material evidence had not been received.

2.  Additional evidence received since the January 2006 decision is not cumulative or redundant of the evidence of record at the time of that decision and raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The January 2006 rating decision denying service connection for discogenic disease of the lumbar spine with strain is final and binding.  38 U.S.C.A. § 7105  (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  New and material evidence has been submitted to reopen the claim for service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  To the extent that there may be any deficiencies of notice or assistance regarding the issue of whether new and material evidence has been received to reopen the Veteran's service connection claim for a low back disability, such deficiencies are moot as the Board is reopening and remanding the claim herein.  Further discussion of VA's duties to notify and assist will be included in a later decision should the claim be denied on the merits following remand.

Analysis

This appeal arises from the RO's March 2009 rating decision that found new and material evidence had not been submitted in order to reopen the claim of entitlement to service connection for a low back disability.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

The underlying claim, service connection, may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected disability, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

When an unappealed rating decision by the RO becomes final, that claim may only be reopened by the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  See 38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140   (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

VA regulation defines "new" as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, as delineated in the above service connection elements.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  See id., at 117.

Service connection for a low back disability (claimed as low back pain) was initially denied in a March 1981 rating decision.  The RO essentially determined that there was no evidence establishing that his current low back disorder, which had been diagnosed as chronic strain/sprain of the lumbosacral spine on examination in March 1981, was related to his active service.  The Veteran did not appeal this adverse determination, nor did he submit any additional evidence within a year following this decision.  See Buie v. Shinseki, 24 Vet. App. 242   (2010).  Thus, the March 1981 decision became final one year later.

The Veteran filed a petition to reopen his claim for service connection for a low back disorder in June 2005.  

In a rating action dated in January 2006, the RO determined that the Veteran had failed to submit new and material evidence to reopen his claim for service connection for low back disability.  The evidence of record at the time of January 2006 rating decision relevant to the Veteran's low back disability claim consisted of service treatment records (STRs), a March 1981 VA examination, the Veteran's application for benefits, and personal statements.  As the Veteran neither appeal this adverse determination nor submitted any additional evidence within a year following this decision, the January 2006 decision became final one year later.

The Board must consider the evidence added to the record since the final and binding January 2006 rating decision.  Importantly, since the January 2006 rating decision, the RO granted the Veteran's claim of entitlement to service connection for a left knee disability.  In an August 2011 statement, the Veteran stated that two doctors have told him that his service-connected left knee disability could be contributing to his low back pain.  Reference is also made to a September 2009 private treatment note wherein a clinician noted the Veteran's complaints of low back pain, and stated, "I feel this is secondary to his abnormal gait."  The cause of the Veteran's abnormal gait is unclear.  However, the Board recognizes that it is possible that the Veteran's abnormal gait could be related to his service-connected left knee disability, lending support to the theory of entitlement to service connection for a low back disability on a secondary basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

This evidence is not only new, it is also material to the disposition of this claim as it raises a reasonable possibility of substantiating this claim; it had not been previously considered whether the Veteran's claimed low back disability is related to his service-connected left knee disability.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim).  Here, while this new evidence may not be sufficient to ultimately grant the claim on its underlying merits, it does trigger the duty to provide a medical opinion, as the Board orders below.  See Shade, 24 Vet. App. at 117.

Accordingly, this claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). To this extent only, this appeal is granted subject to the further development of this claim on remand.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disability is reopened; subject to the further development of this claim in the remand below.


REMAND

VA Examination for Low Back

As mentioned above, VA is reopening the Veteran's claim on the basis that newly submitted evidence has triggered the duty to assist.  Here, the Veteran currently has a low back disability, is service connected for a left knee disability, and has asserted that the two are related.  The Veteran submitted private treatment notes which ostensibly support this theory.  However, seeing that the Veteran is in receipt of Social Security Administration (SSA) disability benefits on account of a non-service connected ankle disorder, it is less than clear as to whether the Veteran's knee disorder is a contributing factor in the altered gait that has been attributed to the Veteran's back complaints.   Accordingly, the elements of McLendon are satisfied and a VA examination exploring the theory of secondary service connection is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, as the Veteran has previously alleged that his low back disability was due to an in-service injury, the Board will take the opportunity to obtain an opinion regarding whether the Veteran's low back disability is directly related to service, as well.  

Manlincon-Statement of the Case for Left Knee Disability

The Veteran has raised a Manlincon issue with regard to the claims of entitlement to an earlier effective date and higher initial rating for his service-connected left knee disability.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

The RO granted service connection for DJD of the left knee in an April 2011 rating decision.  Within one year of notification of that decision, in August 2011, the Veteran filed a statement declaring that he wanted an earlier effective date and higher rating for his left knee.  The Board finds that this constituted a timely Notice of Disagreement initiating an appeal of these additional claims.  38 C.F.R. § 20.201 (2011). 

To date, the Veteran has not been provided a Statement of the Case (SOC) or given an opportunity to perfect the appeal of these additional claims to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  Therefore, the Board must remand this claim, rather than merely referring it.  An SOC must be issued and the Veteran given an opportunity to perfect the appeal of this claim to the Board.  See Manlincon, 12 Vet. App. at 238.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a Statement of the Case (SOC) concerning his claim for an earlier effective date and higher initial evaluation for his service-connected left knee disability. 

Advise the Veteran that he still needs to file a timely Substantive Appeal, such as a VA Form 9 or equivalent statement, in response to the SOC to "perfect" an appeal to the Board concerning this additional claim.  He also must be advised of the time period he has to perfect this appeal.  If, and only if, he submits a timely Substantive Appeal in response to this SOC, thereby perfecting his appeal of this additional claim, should it be returned to the Board for further appellate consideration.

2.  Schedule the Veteran for the appropriate VA examination to determine the nature and etiology of his low back disability, including as secondary to his service-connected left knee disability.  The claims file including a copy of this remand must be made available to, and be reviewed by, the examiner.  







(CONTINUED NEXT PAGE)

The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any low back disability diagnosed:

* was caused by the Veteran's service-connected left knee disability; or
* was aggravated by the Veteran's service-connected left knee disability; or
* had its onset in service or is otherwise related to service. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the low back disability before the onset of the aggravation. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Upon completion of the above, readjudicate the issue of entitlement to service connection for a low back disability, to include as secondary to the service-connected left knee disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


